In a proceeding pursuant to article 4 of the Family Court Act, petitioner appeals from (1) an order of the Family Court, Kings County, dated September 15, 1977, which denied her motion to vacate a prior order dated January 20, 1976, and (2) a further order of the same court, dated November 7, 1977, which, after a hearing, increased child support only to $30 per week. Order dated September 15, 1977, affirmed, without costs or disbursements. Order dated November 7, 1977 modified, on the facts, by increasing the amount of child support to $50 per week. As so modified, order affirmed, without costs or disbursements, and proceeding remanded to the Family Court, Kings County, for the entry of an appropriate amended order. The Family Court award was inadequate to the extent indicated herein. Hopkins, J. P., Latham, Gulotta and O’Connor, JJ., concur.